Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of September 7th 2021 has been considered.
Claims 1-20 are pending in the current application.
Claims 19-20 are withdrawn from consideration.
Claims 1-18 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 11 recites that the method for preparing food where solid food undergoes HTST after being placed in a packaging; However, in view of the fact that independent claim 1 recites a method where the solid food undergoes HTST prior to being placed in the packaging, the limitation of the solid food undergoing HTST after being placed in the packaging renders a dependent claim with a different scope than the 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on September 7th 2021, with respect to the rejection of claims 1-18 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NPL “SousVide Beef Bouruignon” (‘Lickmyspoon’) (see discussion, below).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over NPL “SousVide Beef Bouruignon” (‘Lickmyspoon’) (from http://lickmyspoon.com/recipes/sous-vide-beef-bourguignon/).

Regarding claim 1-10, 12 and 18: Lickmyspoon discloses a method of preparing beef bourguignon sous vide where the beef is initially seared at high temperature for about 3-5 minutes until brown on all sides, than the seared beef is placed in a sous vide vacuum seal bag (see Lickmyspoon pages 7-8). Next, Lickmyspoon discloses adding liquid broth to the bagged seared beef where the liquid broth was preboiled and simmered (see Lickmyspoon page 8). The vacuum bag is than sealed and cooed in a sous vide bath for about 24 hoiurs at 65°C (see Lickmyspoon pages 7-8). Since the 
In the alternative, since Lickmyspoon discloses the general conditions of high heat treatment prior to a low heat sous vide treatment, as recited in the claims, it is not inventive to discover the optimum or workable ranges (e.g., time and temperature) by routine experimentation (see MPEP §2144.05(II)).
Regarding claim 14: Lickmyspoon discloses of boiling and simmering the broth prior to placing the broth in the bag (see Lickmyspoon page 8). Which meets the claimed limitations.
Regarding claims 16-17: While LIckmyspoon does not disclose the aseptic packaging steps recited in claims 16-17, given the fact that sterilizing food packaging prior to filling, and sterilizing the food prior to packing is well known and conventional in the aseptic packaging art, as extend the shelf life of the packaged product, it would have been obvious to a skilled artisan to have modified Lickmyspoon and to have performed the aseptic packaging steps in claims 16-17 in order to attain a product with longer shelf life and thus arrive at the claimed limitations.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lickmyspoon as applied to claims 1-10, 12, 14 and 16-18 above, and further in view of NPL Baldwin “A Practical Guide to Sous Vide Cooking“ (from https://douglasbaldwin.com/sous-vide.html).
Regarding claims 11 and 13: Lickmyspoon fails to disclose heat treating or sterilizing the liquid or solid food component whilst in the packaging; However, on page 9, Baldwin discloses that sterilizing sous vide food while in the bag in order to kill pathogens is well known and conventional. Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Lickmyspoon and to have sterilized the food while in the bag, in order to kill any pathogens present, and thus arrive at the claimed limitations.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lickmyspoon as applied to claims 1-10, 12, 14 and 16-18 above, and further in view of NPL “How does Hot Filling Technology Work?” (‘Oberk’) (from www.oberk.com).

Regarding claim 15: Lickmyspoon fails to disclose hot filling the broth into the package; However, Oberk discloses that hot filling kills potential pathogens and extends the shelf life of the liquid product (see Oberk page 1). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Lickmyspoon and to have hot filled the broth into the vacuum seal bag, in order to extend the shelf life of the product, and thus arrive at the claimed limitations.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on September 7th 2021, with respect to the rejection of claims 1-18 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NPL “SousVide Beef Bouruignon” (‘Lickmyspoon’) (see discussion, above).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ASSAF ZILBERING/Examiner, Art Unit 1792